SEILER, Senior Judge,
dissenting.
There is a conflict between what instruction no. 4 says is the burden of the state and what the prosecutor’s argument says it is. Instruction no. 4 tells the jury it is the burden of the state to prove guilt beyond a reasonable doubt. The argument found not erroneous by the court does not require the state to comply with instruction no. 4. The argument ignores the burden of the state. The argument says that so long as the jury thinks he did it and the thought is reasonable, he is guilty. The jury is not required to believe first that the state has proved defendant’s guilt beyond a reasonable doubt. How is the jury to choose between the law as declared by the instruction and the law as declared by the argument, particularly when the court overruled defendant’s objection to it?
*656The fact that the jury acquitted defendant of second degree murder does not remove the conflict which exists between the instruction and the argument. The jury could well have believed that whatever the prosecutor said about what it takes to establish guilt and to satisfy reasonable doubt applied to all else that defendant was charged with, including manslaughter.
This is the third case in which the same assistant prosecutor has persisted in this type of treading on the edge of forbidden argument. We should put a stop to it now by reversing and remanding this case and making it plain that we mean what we say in the Notes on Use about not permitting the meaning of reasonable doubt to be elaborated upon or defined beyond the approved instruction. Otherwise we are embarking upon another never ending cat and mouse game where the prosecutors become increasingly venturesome and where by our refusal to call them to terms we encourage their efforts to gain a little additional advantage over what we have let them get by with the time before. Such an invitation is irresistible to prosecutors.
All this will accomplish is that cases involving questions of the propriety of arguments about reasonable doubt and what it takes to satisfy it will multiply and the appellate courts will spend more and more time in resolving each alleged transgression on a case by ease basis to determine whether the prosecutor’s conduct can be excused — either the courts must do that or succumb to the efforts to water down the presumption of innocence and the requirement of proof beyond a reasonable doubt. If anyone doubts the appellate effort which will be required, take a look at the time the courts have spent on deciding whether bold and persistent prosecutors have stepped over the line in their “direct versus indirect” references to the failure of the defendant to testify. An inordinate amount of judicial time is consumed in attempting to resolve such issues. Over ninety reported cases can readily be cited which involve in one form or another such arguments.
In my opinion this case, one of preserved error, is governed by State v. Jones, 615 S.W.2d 416 (Mo.1981). Here, as in Jones, the prosecutor told the jury that "... if you think he did it and the thought is reasonable, that’s reasonable doubt ...” As in Jones, the prosecutor “undertook to define reasonable doubt in wholly erroneous terms”. Id. at 420. Reasonable belief does not satisfy the requirement of proof beyond a reasonable doubt. As said earlier, the fact that the prosecutor was shooting for second degree murder does not render the argument harmless. The jury could just as well have believed the defendant was not guilty of second degree murder under the prosecutor’s definition of reasonable doubt, but that defendant was, under the definition, guilty of manslaughter. How can we, with confidence, declare otherwise?
State v. Burnfin, 606 S.W.2d 629 (Mo.1980) is distinguishable and is not controlling. The Bumfin case involved plain error, where under our rule, reversal must be found in manifest injustice or miscarriage of justice, neither of which was present in the case. In the case at bar the error is one of preserved error and reversal and remand does not require what was necessary to be found in Burn fin.
I respectfully dissent and would reverse and remand for a new trial.